Title: To George Washington from Burgess Ball, 5 August 1794
From: Ball, Burgess
To: Washington, George


               
                  Dear sir,
                  Bigg Spring—near Leesburg [Va.] 5th August 94
               
               I recd yours respecting Crow &c., for which I am greatly obliged to you—Previous to the rect thereof, I had understood that he was very fond of Compy & running about, which had predetermin’d me against him, & I have since the rect of yours got a man: I scarcely know what to say respecting parting with my Land, as no Idea had arose of the kind; but, reflecting seriously on the Subject, I am inclined to think, that it might be more advantagious for the Accomodation of my Children, to procure small parcells of Land at the distance of 6, 8, or 10 miles. My first reason for thinking so is, that when Children are settled a little distance apart, they will probably agree better; In the next place, by purchasing small places, each will be improved, and improving, for the Settlement of them whenever it may be expedient; And, in addition to those Considerations, where Negroes are worked in parcels of 4 or 5, the proceeds of their Labour are much greater, and the Care of Stocks better—Thus reflecting, and, fearful my Place may not be healthy, I wd be willg to accomodate the United States, and, on the same terms as if I shd be selling to an Individual—I have for a considerable time declared, that was I offer’d 20 dollars ⅌ Acre I wd not take it, and was I offerd for the Mill Seat on the river £2000 I shd refuse it; But, woud the United give me 25 dollars ⅌ Acre for the whole (1000 Acres) I wou’d be willing to dispose of it, with the hopes of being able to lay out the Money more to the advantage of my posterity—It is true, I gave but £4 ⅌ Acre for my Land, but, it was allow’d by every Body to be a great Bargain, and Lands in the Neighbourhood have since rose very much in price. Having for some days past been much Indisposed, I’ve concluded to go to the Berkly Springs (Bath) for which place I shall set out in 2 or 3 days, & I shall remain there as many Weeks. Shou’d you think proper to write to me on the Subject of treating with any Person empowerd by the United States, I shall get Letters sooner by
                  
                  directing them to be forwarded to Winchester, from whence a communication no doubt will be frequent with Bath—The time for Sowing wheat is now just coming on, and I shd be peculiarly sorry to lose my Early wheat, as I expect the next year to get 2 Bush: for one in Exchange for Seed, so that my Crop will be double, as far as that kind of wheat will go. Crops of Corn are promising generally, but it begins to want rain, & will soon suffer without it—one good rain in a few days will put that Grain out of danger. All our Family at present (except myself) are tollarable hearty, both white & Black, but how long they will keep so God only knows—The Weather is excessive sultry indeed, which I believe, occasions my indisposition. Fanny joins in every good Wish for you & Mrs Washington & I am, with the highest Esteem Dr sir, your Affect. Hbe servt
               
                  B: Ball
               
               
                  P.S. The great Advantage that my Situation for Works will have, arises from the Stream being never effected by Frost or Drought; even when all others are, in this part of the World.
               
            